DETAILED ACTION
The following final Office action is in response to Applicant’s response received on 11/19/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 11 and 20 are currently amended.  Claims 2, 5, 10, 12, and 19 were previously canceled.  Claims 21-23 are newly added.  Claims 1, 3, 4, 6-9, 11, 13-18 and 20-23 are now pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/18/2021 has been considered by the examiner.

Response to Amendment/Arguments
Applicant’s arguments received 11/19/2021 regarding the rejection of the claims under 35 U.S.C. 103 are directed to the claimed “identified area”.  Applicant argues Carlson and McDevitt do not teach the elements of the claimed “identified area” based on Carlson’s spatial zone and McDevitt’s geofence.  Applicant argues that neither Carlson or McDevitt teach “determining, using one or more hardware processors, that the data collected from the second brick-and-mortar store indicates an interest of a second item in the first brick-and-mortar store that is at the pre-defined distance from the identified area,” whereby “the identified area includes a plurality of structures including the second brick-and-mortar store,” as recited in amended claim 1.  
Examiner respectfully disagrees in that the combination of Carlson in view of McDevitt teaches the argued limitation.  Carlson discloses the part of the claim with respect to “determining, using the one or more hardware processors, that the data collected from the second brick-and-mortar store indicates an interest of a second item in the first brick-and-mortar store” (see Para. [0131]-[0135]; [0135] – user buys scissors at Wal-Mart then receives message that scissors are on sale at Target; [0143] – announcement condition can be based on a relationship between the resources purchased from the surrogate merchant and the resources offered by the targeting merchant e.g., shoes and socks, iPod and iTunes, hamburger and grill).  While Carlson does not explicitly describe the exact particular scope of the claimed identified area i.e., the claimed element in the identifying step of “that is a pre-defined distance from a first brick-and-mortar store, the identified area includes a plurality of structures including a second brick-and-mortar store” and the claimed element in the determining step of “the first brick-and-mortar store that is at the pre-defined distance from the identified area,” McDevitt remedies this deficiency.  For example, McDevitt describes target merchant locations targeting consumers with electronic content based on the consumers presence within a specified outer boundary of a spatial zone but absence within a specified inner spatial zone (0022, 0023, 0027-0032), both boundaries representing a geofence specified by the target merchant location (0041, 0042).  As seen in Fig. 1 of McDevitt is a geofence of a suburban area in Reston, VA and while a “plurality of structures” are not drawn in the geofence such suburban area does include a plurality of structures and 0029, 0053 indicate so (0029 - geofence 200…including one or second brick-and-mortar store), relative to a target location, such as a coffee shop (i.e., a first brick-and-mortar store) (see 0053).  Also, in Fig. 1A the target location 102, representing a target brick and mortar store (i.e., a first brick-and-mortar store) that is in the exclusion area (i.e., not a part of the geofence 200) is a predefined distance from the edge 302 and edge 202 of the geofence 200 (see 0032 – geofence 200…within some predetermined distance from the target location 102; also see 0041, 0042 – entity trying to target consumers specifies the distance parameters for the edges or boundaries of the geofence 200).  Therefore, McDevitt teaches the claimed element of “identifying an area (i.e., McDevitt’s geofence) that is a pre-defined distance (see 0032, 0041) from a first brick-and-mortar store (i.e., McDevitt’s target location 102), the identified area includes a plurality of structures (see 0029, 0053) including a second brick-and-mortar store (e.g., the grocery store within geofence in 0053 of McDevitt relative to the target location of a coffee shop)” and therefore also teaches “…the first brick-and-mortar store (McDevitt’s target location) that is at the pre-defined distance (see 0032, 0041) from the identified area (McDevitt’s geofence)…”  Similar to Carlson’s use of a first spatial zone and a second spatial zone in which the set conditions for triggering an announcement are presence of the consumer within the first spatial zone and absence within the second spatial zone (0061).  McDevitt also teaches this idea of determining a consumer presence within a first spatial zone and absence within a second spatial zone when determining whether to send a consumer a message.  Therefore, it would have been obvious 
Applicant also argues the cited references of Carlson, Khosravy and McDevitt do not teach new claims 21-23.  The rejection below is updated to include the new reference of Schenken US 2011/0238300 A1 to teach the new claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 4, 6-9, 11, 13-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Carlson US 2010/0274680 A1 (hereinafter “Carlson”) in view of Khosravy et al. US 2009/0319178 A1 (hereinafter “Khosravy”) and further in view of McDevitt US 2015/0371270 (hereinafter “McDevitt”).

Regarding claim 1, Carlson discloses a method comprising: 
identifying an area…from a first brick-and-mortar store, the identified area… including a second brick-and-mortar store (targeting merchant specifies spatial zone for conditions for triggering announcements to consumers: see Para. [0054], [0055], [0057] – user selects conditions such as a specified spatial zone, [0131] – zone of interest to the targeting th Ave – [0132]) (described as surrogate merchant and herein interpreted as a second store) in the spatial zone of interest to a Target store (described as a targeting merchant and herein interpreted as a first store) that specifies the announcement to the consumer purchasing from the surrogate merchant in the zone of interest and the announcement message about the targeting merchant);
generating geofence data that represents a geofence surrounding the identified area (see specified spatial zones discussed above as disclosed by Carlson; download information about the spatial zone onto the PCD of the consumer – Para. [0075]); 
sending the geofence data to a mobile device (download information about the spatial zone onto the PCD of the consumer – Para. [0075]);
receiving an indication, from the mobile device, that the mobile device is crossing into the identified area (host receives signal from cellular telephone of consumer indicating the real-time location of the consumer to determine whether the real-time location is within a specified spatial zone - Para. [0055], [0057], [0058], [0061], [0069], [0075] - When the location of the PCD is determined by the PCD, the PCD may compare its determined location with the ; 
in response to receiving the indication, collecting data from the mobile device while the mobile device remains within the identified area, the data collected from the mobile device including purchase data of a first item from the second brick-and-mortar store (receive transaction information regarding a consumer conducting a transaction with a competitor or surrogate merchant (interpreted as a second store) as well as receive location information regarding the consumer where the received data is used to determine whether the announcement conditions specified by the targeting merchant (interpreted as a first store) are satisfied – see Para. [0066]-[0069], [0071], [0131], [0132]; Target and Wal-Mart example – [0024], [0131] – surrogate merchant (interpreted as a second store) in the spatial zone of interest to the targeting merchant (interpreted as a first store), [0132] – consumer transaction with the surrogate (interpreted as a second store), [0135]); 
determining, using one or more hardware processors, that the data collected from the second brick-and-mortar store indicates an interest of a second item in the first brick-and-mortar store,…the second item being associated with a characteristic of the first item from the second brick-and-mortar store (for announcement conditions, determine if there’s a match within some degree between merchant category of surrogate merchant where consumer engaged in transaction and merchant category of targeting merchant that has specified the surrogate merchant (e.g., Target and Wal-Mart example [0131] – zone of interest, [0132] – Wal-Mart on 5th Ave.)– see Para. [0131]-[0135]; [0135] – user buys scissors at Wal-Mart then receives message that scissors are on sale at Target; [0143] – announcement condition can be based on a relationship between the resources purchased from the surrogate merchant and the ; and 
causing display of a notification in a user interface of the mobile device (when consumer satisfies announcement conditions such as with respect to location and transaction, then an electronic announcement is transmitted to the consumer – see Para. [0054], [0055], [0057], [0058], [0071], [0075], [0135]; more than one criterion can be required for triggering of announcement – [0057], [0071]).
Carlson does not explicitly disclose that the causing display of a notification in a user interface of the mobile device: is pertaining to a location of the first brick-and-mortar store; is also causing display of a selectable user interface control in the user interface; and a selection of the selectable user interface control generating a request to view information associated with the second item from the first brick-and-mortar store.  However, in analogous art Khosravy discloses a system and method to display in a user interface of a mobile device in a map view a location of a point of interest (which can be a brick-and-mortar store) in proximity to a user (position of stores/buildings and offerings are displayed on the mobile device – [0059]-[0064], [0067], Figs. 2, 3, 5, 27).  Khosravy also teaches user selection via the user interface generates a request to view items of the point of interest (which can be a brick-and-mortar store) (the user can request to view items from menus, price sheets, coupons, or pictures of items available at the store – [0119], [0123]-[0127], Figs. 4, 27, 28).  Khosravy also teaches displaying directions from user’s location to the point of interest (which can be a brick-and-mortar store) ([0066], [0071], [0088], [0089], [0123], Fig. 4 element 430).  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teachings of 
While Carlson does not explicitly describe the exact particular scope of the claimed identified area i.e., the claimed element in the identifying step of “that is a pre-defined distance from a first brick-and-mortar store, the identified area includes a plurality of structures including a second brick-and-mortar store” and the claimed element in the determining step of “the first brick-and-mortar store that is at the pre-defined distance from the identified area,” McDevitt remedies this deficiency.  For example, McDevitt describes target merchant locations targeting consumers with electronic content based on the consumers presence within a specified outer boundary of a spatial zone but absence within a specified inner spatial zone (0022, 0023, 0027-0032), both boundaries representing a geofence specified by the target merchant location (0041, 0042).  As seen in Fig. 1 of McDevitt is a geofence of a suburban area in Reston, VA and while a “plurality of structures” are not drawn in the geofence such suburban area does include a plurality of structures and 0029, 0053 indicate so (0029 - geofence 200…including one or more portions of various routes on the electronic map 100, such as highways having one or more exits and exit ramps, roads, such as local roads, intersections, or any other navigational or geographic points of interest; 0053 – geofence that includes roads and a grocery store).  McDevitt also talks about other brick and mortar stores in the geofence, such as a grocery store (i.e., a second brick-and-mortar store), relative to a target location, such as a coffee shop (i.e., a first brick-and-mortar store) (see 0053).  Also, in Fig. 1A the target location 102, representing a target brick and mortar store (i.e., a first brick-and-mortar store) predefined distance from the edge 302 and edge 202 of the geofence 200 (see 0032 – geofence 200…within some predetermined distance from the target location 102; also see 0041, 0042 – entity trying to target consumers specifies the distance parameters for the edges or boundaries of the geofence 200).  Therefore, McDevitt teaches the claimed element of “identifying an area (i.e., McDevitt’s geofence) that is a pre-defined distance (see 0032, 0041) from a first brick-and-mortar store (i.e., McDevitt’s target location 102), the identified area includes a plurality of structures (see 0029, 0053) including a second brick-and-mortar store (e.g., the grocery store within geofence in 0053 of McDevitt relative to the target location of a coffee shop)” and therefore also teaches “…the first brick-and-mortar store (McDevitt’s target location) that is at the pre-defined distance (see 0032, 0041) from the identified area (McDevitt’s geofence)…”  Similar to Carlson’s use of a first spatial zone and a second spatial zone in which the set conditions for triggering an announcement are presence of the consumer within the first spatial zone and absence within the second spatial zone (0061).  McDevitt also teaches this idea of determining a consumer presence within a first spatial zone and absence within a second spatial zone when determining whether to send a consumer a message.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify or substitute the “identified area” or spatial zone teachings of Carlson (in view of Khosravy) with the geofence teachings of McDevitt including with respect to the pre-defined distance of the first or targeting brick-and-mortar store to the geofence which includes other structures including a second brick-and-mortar store.  The same expected results of targeting consumers based on specified location parameters would occur.  Also, as suggested by McDevitt further limiting to the geofence taught by McDevitt is 

Regarding claim 3, Carlson in view of Khosravy and McDevitt teaches the elements of claim 1 as shown above including the identified area.  Carlson further discloses wherein the collecting data from the mobile device includes: collecting a first location of the mobile device during a first moment; and collecting a second location of the mobile device during a second moment, wherein the first location and the second location are both included in the identified area (host receives signal from cellular telephone of consumer indicating the real-time location of the consumer to determine whether the real-time location is within a specified spatial zone - Para. [0055], [0058], [0061], [0062], [0069], [0075]; movement towards the location of the store…position data for the consumer over a period of time derived from the direction of movement of the consumer –Para. [0062]).  Carlson dose not disclose causing display of a map displaying the first location in relation to the second location and display of corresponding routing information.  Examiner interprets first moment location and second moment location in the identified area as the consumer’s current location as first moment and second moment are interpreted as temporally close in time.  Khosravy teaches displaying directions from a user’s location to a point of interest (which can be a brick-and-mortar store) ([0066], [0071], [0088], 

Regarding claim 4, Carlson in view of Khosravy and McDevitt teaches the elements of claim 3 as shown above.  Carlson further discloses wherein the determining that the data collected from the mobile device indicates the interest in the first brick-and-mortar store includes: calculating a first distance between the first location of the mobile device and the brick-and-mortar store; calculating a second distance between the second location of the mobile device and the first brick-and-mortar store; and determining that the first distance is greater than the second distance (host receives signal from cellular telephone of consumer indicating the real-time location of the consumer to determine whether the real-time location is within a specified spatial zone - Para. [0055], [0058], [0061], [0062], [0069], [0075]; movement towards the location of the store…position data for the consumer over a period of time derived from the direction of movement of the consumer –Para. [0062]). 

Regarding claim 6, Carlson in view of Khosravy and McDevitt teaches the elements of claim 1 as shown above.  Carlson further discloses wherein the determining that the data collected from the mobile device indicates the interest in the first brick-and-mortar store includes: determining that item characteristics of the items purchased from the second brick-and-mortar store correspond to item characteristics of items available for sale at the brick-and-mortar store (match merchant categories of items for sale, e.g., clothing, food or resources offered and resources purchased– Para. [0072], [0134], [0135], [0143]).  

Regarding claim 7, Carlson in view of Khosravy and McDevitt teaches the elements of claim 1 as shown above.  Carlson further discloses wherein the first brick-and-mortar store is located by the identified area (specified spatial or geographically specific zone having geographic borders such as a radius of three kilometers around a merchant's store or such as within a specified shopping mall but not within a movie theater that is in the shopping mall or such as near the Neiman Marcus store in the mall that also has a Starbucks– Para. [0055], [0057], [0058], [0061], [0075], [0142]).  Carlson does not explicitly disclose “outside of” however, McDevitt teaches this limitation as shown in claim 1.  McDevitt teaches presenting users within a geofence with electronic content related to a target location to entice those nearby users to visit the target location ([0030]).  McDevitt teaches a geofence may have any suitable size, configuration, and/or shape and may be positioned at, or any suitable predetermined distance from, a target location 102 ([0032]) and also indicates with the description of the inner/outer boundaries and exclusion/inclusion areas that the target location itself is excluded from the geofence ([0030], [0032], [0044]).  For example, [0030] indicates the area within the inner boundary would not trigger presenting a user with electronic content and [0050] indicates a geofence around the target and serving as the target geographical zone.  McDevitt also teaches receiving data from user electronic devices such as location, travel and any other user information that may be useful to identify devices within each geofence ([0040], [0044]). McDevitt also provides an example in [0053] where a coffee shop is a target location and a grocery store is within a particular geofence. Therefore, it would have been obvious before the  

Regarding claim 8, Carlson in view of Khosravy and McDevitt teaches the elements of claim 1 as shown above including the identified area.  Carlson further discloses wherein the collecting the data from the mobile device is performed while the mobile device is within the identified area (host receives signal from cellular telephone of consumer indicating the real-time location of the consumer to determine whether the real-time location is within a specified spatial zone - Para. [0055], [0058], [0061], [0062], [0069], [0075]; movement towards the location of the store…position data for the consumer over a period of time derived from the direction of movement of the consumer –Para. [0062]). 

Regarding claim 9, Carlson in view of Khosravy and McDevitt teaches the elements of claim 1 as shown above including the identified area.  Carlson further discloses wherein the identifying the area includes: determining that the area includes a physical location that is used to access the first brick-and-mortar store (specified spatial or geographically specific zone having geographic borders such as a radius of three kilometers around a merchant's store – Para. [0055], [0058], [0061], [0075]). 

Claims 11, 13-18, directed to a system, recite limitations substantially similar to those recited in claims 1, 3, 4, 6, 8 and 9.  Since Carlson in view of Khosravy and McDevitt teaches the elements of claims 1, 3, 4, 6, 8 and 9, the same art and rationale apply to claims 11, 13-18.

Claim 20, directed to a non-transitory machine-readable medium, recites limitations substantially similar to those recited in claim 1.  Since Carlson in view of Khosravy and McDevitt teaches the elements of claim 1, the same art and rationale apply to claim 20.

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Carlson et al US 2010/0274680 A1 (hereinafter “Carlson”) in view of Khosravy et al. US 2009/0319178 A1 (hereinafter “Khosravy”) further in view of McDevitt et al US 2015/0371270 (hereinafter “McDevitt”) and further in view of Schenken US 2011/0238300 (hereinafter “Schenken”).

Regarding claim 21, Carlson in view of Khosravy and McDevitt teaches the elements of claim 1 as shown above.  Carlson does not teach claim 21 wherein the operations further comprise: ceasing collecting data from the mobile device upon detecting that the mobile device is outside of the identified area which is remedied by Schenken.  Schenken teaches a system, method and computer program product for automated data collection using geofence-based triggers in which the location of a vehicle can be monitored and based on such location it can be determined when the vehicle enters and/or exits defined geofences which can automatically trigger/initiate certain events (Abstract).  Schenken further teaches in paragraphs 0029, 0052 and 0055 that data can be recorded, collected and transmitted associated with a 

Claim 22, directed to a system, recites limitations substantially similar to those recited in claim 21.  Since Carlson in view of Khosravy, McDevitt and Schenken teaches the elements of claim 21, the same art and rationale apply to claim 22.

Claim 23, directed to a non-transitory machine-readable medium, recites limitations substantially similar to those recited in claim 1.  Since Carlson in view of Khosravy, McDevitt and Schenken teaches the elements of claim 21, the same art and rationale apply to claim 23.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Hughes et al US 2014/0361928 A1 (0235 – tags 102a-e may transmit blink data when .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA KARMIS whose telephone number is (571)270-7277.  The examiner can normally be reached on Monday-Friday 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALISSA KARMIS/
Examiner, Art Unit 3683

/ROBERT D RINES/Primary Examiner, Art Unit 3683